DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the applicant request for continued examination (RCE) filed on September 14, 2020, in which claims 1-20 are presented for examination.
4.	Claims 1-2, 9-12 and 19-20 are amended.

Claim Objections
5.	Claim 10 is objected to because of the following informalities: Claim 10 repeats the phrase “If said reference timestamp is greater than or equal to said query time” twice within the same sentence.


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.7.	Applicant argues that Raja, “however, fail to teach advancing a reference timestamp based on applying foreign change record “ and “however, fail to teach advancing a reference timestamp based on applying foreign change records”

	Examiner applied a new reference to teach those features, the applicant argued
the previous reference does not teach, suggest, of discloses.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/14/2020, 03/20/2020, and 11/09/2020.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raja et al. U.S. 2015/0088822 A1 (hereinafter Raja) in view of Kumarasamy U.S. 2016/0314046 A1 (hereinafter Kumarasamy).
Regarding claim 1, Raja discloses a method comprising: 	maintaining, on persistent storage, a first database that is accessible to a first database server (Raja [Abstract] the implemented system maintaining a persistent storage that is accessible to the database server. See also [Figure 1] the implemented  	wherein said first database includes a set of persistent format data (PF data), stored on said persistent storage, in a persistent format (Raja [0015] and [0027] the implemented system a database with a persistent format data on a persistent storage);  	converting said set of PF data within said first database to a mirror format to produce a set of mirror format data (MF data) that is accessible to said first database server (Raja [0215]  and [0222] where the PF data from data storage 110 [Figure 1, element 110) converted to the MF format data, and See [0224] where the persistent format data converted to mirror format data, e.g., “… the corresponding PF data from persistent storage 110 and then converting that PF data into the mirror format”);  	storing said set of MF data within volatile memory (Raja [0053] where the converted mirror format data stored in volatile memory, e.g., “… the mirror format and stored as MF data 104 in volatile memory”); 	wherein said mirror format is different from and independent of said persistent format (Raja [0037] where the mirror format data is different from the persistent format data, e.g., “… the mirror format and stored as MF data 104 in volatile memory”); and 	wherein said method is performed by one or more computing devices (Raja [0245] where the implemented method performed by one or more computing devices, e.g., “…special-purpose computing devices may be hard-wired to perform the techniques”).. 	Raja discussed blocks of data stored in row and column format, but not clearly the following features:    
Regarding claim 2, the rejection of claim 1 is incorporated by reference, Raja and Kumarasamy discloses a method, wherein said applying, by said first database server, said one or more change records that specify changes to said one or more data blocks in said second database is performed via parallel processes (Kumarasamy 
Regarding claim 3, the rejection of claim 2 is incorporated by reference, Raja and Kumarasamy discloses a method, wherein said one or more change records are allocated among said parallel processes based on data block addresses of PF data within said first database affected by said one or more change records (Kumarasamy [0170] where blocs change in the primary database (i.e., first database) similar changes will be applied to the second database.
Regarding claim 4, the rejection of claim 2 is incorporated by reference, Raja and Kumarasamy discloses a method, wherein said reference timestamp is a consensus timestamp of said parallel processes (Raja [0129] where the timestamp for the updated data will be modified).
Regarding claim 5, the rejection of claim 1 is incorporated by reference, Raja and Kumarasamy discloses a method, further comprising, prior to invalidating any of said set of MF data that is changed by any of said subset of said one or more transactions that committed between said first timestamp and said second timestamp, recording, in a transaction log, one or more operations for each transaction of said one or more transactions that changes any of said set of MF data (Raja [0158] and [0161] where data records changed, the change recorded in the transaction log with the timestamp).

Regarding claim 7, the rejection of claim 1 is incorporated by reference, Raja and Kumarasamy discloses a method, wherein invalidating any of said set of MF data that is changed by any of said subset of said one or more transactions that committed between said first timestamp and said second timestamp comprises setting  (Raja [0138] where transaction committed between different time recorded), in a bitmap, one or more bits that correspond to said any of said set of MF data (Raja [0166] where transaction timestamp retained in a bitmap).
Regarding claim 8, the rejection of claim 1 is incorporated by reference, Raja and Kumarasamy discloses a method, wherein invalidating any of said set of MF data that is changed by any of said subset of said one or more transactions that committed between said first timestamp and said second timestamp comprises traversing a commit log that indicates which of said one or more transactions have committed (Raja [0138] where transaction committed between time T1 and time T5).

With regard to independent claim 11,  	This claim is similar in scope to claim 1 and is rejected under a similar rationale.With regard to dependent claim 12,  	This claim is similar to claim 2 and is rejected under a similar rationale.
With regard to independent claim 13,  	This claim is similar in scope to claim 3 and is rejected under a similar rationale.With regard to dependent claim 14,  	This claim is similar to claim 4 and is rejected under a similar rationale.
With regard to independent claim 15,  	This claim is similar in scope to claim 5 and is rejected under a similar rationale.
With regard to independent claim 17,  	This claim is similar in scope to claim 7 and is rejected under a similar rationale.With regard to dependent claim 18,  	This claim is similar to claim 8 and is rejected under a similar rationale.
With regard to independent claim 19,  	This claim is similar in scope to claim 9 and is rejected under a similar rationale.

10.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raja et al. U.S. 2015/0088822 A1 (hereinafter Raja) in view of Kumarasamy U.S. 2016/0314046 A1 (hereinafter Kumarasamy) as applied to claims 1-9 and 11-19  above, and further in view of Lomet US 2004/0236746 A1 (hereinafter Lomet).
 Regarding claim 10, the rejection of claim 1 is incorporated by reference, Raja and Kumarasamy does not clearly discloses a method further comprising: 	comparing said reference timestamp to a query time as of which said first database server is to execute a query; 	if said reference timestamp is greater than or equal to said query time, delaying 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145